Title: From Thomas Jefferson to George Jefferson, 14 January 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 14. 1802.
          
          I yesterday recieved by post from Doctr. Currie the award of the arbitrators to pay to mr Ross of the tobacco of the upper James river or Appomatox inspections 12,485. ℔. with interest at 5. per cent from Oct. 15. 1790.
          I must in the first place ask the favor of you to put 50. D. into the hands of Doctr. Currie for the arbitrators, and then to enlarge the purchase of tobo. for one of the cheapest to be had at Petersburg, for I care not for the quality if it satisfies the award. supposing paiment made by the last of this month, the whole amount will be 19,534. ℔. you already have 15,308. ℔. consequently there is a deficiency of 4,226. ℔. now to be bought. please to have the purchase made payable at 60. days from it’s sale, as my funds till then are fully engaged. in the mean time you may deliver to mr Ross what you have, taking a receipt for so much in part of the sum awarded. Accept assurances of my affectionate esteem.
          
            Th: Jefferson
          
        